Citation Nr: 1137003	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-39 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317 (2010).

2.  Entitlement to service connection for fibromyalgia, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to an increased disability rating for patellofemoral arthralgia, right knee, currently rated 10 percent disabling.

4.  Entitlement to an increased disability rating for patellofemoral arthralgia, left knee, currently rated 10 percent disabling.  

5.  Entitlement to an increased disability rating for right knee instability, currently rated 10 percent disabling.

6.  Entitlement to an increased disability rating for left knee instability, currently rated 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend, E.D.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2007 rating decision denied entitlement to increased ratings for patellofemoral arthralgia, right and left knees.  A notice of disagreement was filed in May 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.  In an October 2009 rating decision, the RO granted entitlement to separate 10 percent disability ratings for right knee instability and left knee instability, effective September 25, 2007.  Although an increased rating has been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

A March 2010 rating decision denied entitlement to service connection for chronic fatigue syndrome and fibromyalgia.  A notice of disagreement was filed in May 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.  

The Veteran testified at a Board hearing in May 2011; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in a submission from the Veteran received in February 2011, he alleged clear and unmistakable error (CUE) in the rating decisions which denied entitlement to service connection for chronic fatigue syndrome and fibromyalgia, and increased ratings for bilateral knee disabilities.  These issues are currently in appellate status, and have not been the subject of a Board decision.  Thus, the Veteran's motions for CUE consideration are premature and not ripe.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted a voluminous amount of medical evidence in support of his service connection and increased rating claims.  The Board has determined that further attempts need to be made to ensure that the entirety of the Veteran's medical records have been associated with the record.  

The Veteran has submitted treatment records dated from May 1996 to April 1997 that are handwritten and signed by "Dr. Lamar."  It is not clear whether Dr. Lamar is a VA or private physician, thus the Veteran should be requested to provide the full name, address, and dates of treatment with regard to Dr. Lamar.  If such information is provided, the entirety of the Veteran's treatment records should be requested from Dr. Lamar and associated with the claims folder.

The Veteran has submitted treatment records from Manhnaz Saoudian, M.D., dated in June 2009.  There is no indication that an attempt has been made to obtain the Veteran's treatment records from this medical provider, thus upon obtaining any necessary authorization from the Veteran an attempt should be made to obtain the Veteran's treatment records from Dr. Saoudian.

The Veteran has identified Ming Ashworth, M.D., as his primary care physician.  There is no indication that an attempt has been made to obtain the Veteran's treatment records from this medical provider, thus upon obtaining any necessary authorization from the Veteran an attempt should be made to obtain the Veteran's treatment records from Dr. Ashworth.

The Veteran has submitted treatment records from Glenn A. Reinhart, M.D. dated in April 2009 and June 2009, and he has submitted correspondence from Dr. Reinhart dated in July 2008 and August 2009.  In September 2009, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. Reinhart, however, there is no indication that an attempt has been made to obtain the Veteran's treatment records from this medical provider.  Thus, an attempt should be made to obtain the Veteran's treatment records and correspondence from Dr. Reinhart.  

The Veteran has submitted treatment records from Dr. Brandon Wellesley Cheltenham, III, dated in August 2009, December 2009, January 2010, and June 2010.  There is no indication that an attempt has been made to obtain the Veteran's treatment records from this medical provider, thus upon obtaining any necessary authorization from the Veteran an attempt should be made to obtain the Veteran's treatment records from Dr. Cheltenham.

The Veteran has submitted treatment records and correspondence from Samir Mounajjed, M.D.  Two different addresses have been provided for Dr. Mounajjed - 8031 Montgomery Road and 9041 Montgomery Road - both in Cincinnati, Ohio.  The RO attempted to obtain the Veteran's treatment records from Dr. Mounajjed from the 8031 Montgomery Avenue address; however, no records were received.  There is no indication that an attempt has been made to obtain the Veteran's treatment records and correspondence from Dr. Mounajjed at the 9041 Montgomery Road address, thus another attempt should be made to obtain treatment records and correspondence from Dr. Mounajjed.

The Veteran has submitted VA outpatient treatment records from the Cincinnati VA Medical Center (VAMC) for various periods of time, ranging from June 1994 to January 2010.  On February 7, 2011, the RO printed the Veteran's treatment records from the Cincinnati VAMC for the period March 1, 2010 to February 1, 2011, but otherwise the VA treatment records have all been submitted by the Veteran and thus it is not clear whether all treatment records have been associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the RO/AMC must request the Veteran's VA outpatient treatment records for the period September 26, 1992, to February 28, 2010, and from February 2, 2011, to the present.  

The Veteran's service treatment records were associated with the claims folder in October 1992.  In support of his appeal, the Veteran has submitted copies of service treatment records which he has testified he received in 1994.  The service treatment records submitted by the Veteran are not contained within the service treatment records received in October 1992.  The records submitted by the Veteran consist of a document entitled 'Major Problems,' a 'Screening Note of Acute Medical Care' dated August 22, 1991, a 'Screening Note of Acute Medical Care' dated February 25, 1991, and handwritten records of medical care dated May 1991 to July 1992 which state that the records were maintained at William Beaumont Army Medical Center (WBAMC).  The RO/AMC should request the Veteran's service personnel records and 201 personnel file and should ensure that all service treatment records have been received from the National Personnel Records Center (NPRC) and the William Beaumont Army Medical Center.  

The Veteran underwent a VA examination in September 2007 pertaining to the knees, thus approximately four years ago.  The Veteran has submitted treatment records from Dr. Reinhart dated in 2009 pertaining to the knees, and he has provided testimony and statements which suggest that his knees have worsened since the VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that an examination and opinion is necessary.  See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the full name of Dr. Lamar and state whether Dr. Lamar is a private or VA medical provider.  In the event, Dr. Lamar is a private medical provider, the Veteran should provide the address and dates of treatment.  In the event, Dr. Lamar is a VA medical provider, the Veteran should provide the name of the VAMC and the dates of treatment.  

Upon obtaining any necessary authorization from the Veteran, request the Veteran's treatment records from Dr. Lamar.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain his treatment records from Dr. Lamar.

2.  Upon obtaining any necessary authorization from the Veteran, request the Veteran's treatment records from Manhnaz Saoudian, M.D.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain his treatment records from Dr. Saoudian.

3.  Upon obtaining any necessary authorization from the Veteran, request the Veteran's treatment records from Dr. Ming Ashworth.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain his treatment records from Dr. Ming.

4.  Upon obtaining any necessary authorization from the Veteran, request the Veteran's treatment records and any correspondence pertaining to the Veteran from Dr. Glenn A. Reinhart.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain the his treatment records or correspondence from Dr. Reinhart.

5.  Upon obtaining any necessary authorization from the Veteran, request the Veteran's treatment records from Dr. Brandon Wellesley Cheltenham, III.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain his treatment records from Dr. Cheltenham.

6.  Upon obtaining any necessary authorization from the Veteran, request the Veteran's treatment records and any correspondence pertaining to the Veteran from Samir Mounajjed, M.D, 9041 Montgomery Road, Cincinnati, Ohio 45242.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain the his treatment records and correspondence from Dr. Mounajjed.

7.  Request the Veteran's VA outpatient treatment records from the Cincinnati VAMC, and any other VAMC identified by the Veteran, for the periods September 26, 1992, to February 28, 2010, and from February 2, 2011, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain his treatment records from a VAMC.

8.  Request the Veteran's service personnel records, 201 personnel file, and additional service treatment records from the NPRC and the William Beaumont Army Medical Center.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  The Veteran should be notified of any unsuccessful attempts to obtain his records.

9.  Schedule the Veteran for a VA orthopedic examination to assess the severity of his patellofemoral arthralgia, right knee, patellofemoral arthralgia, left knee, right knee instability, and left knee instability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.

The examiner should undertake range of motion studies of the knees, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knees.

The examiner should comment on the impact his service- connected bilateral knee disabilities have on his ability to work.  The examiner should provide supporting rationale for this opinion.

10.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for chronic fatigue syndrome and fibromyalgia, and entitlement to increased disability ratings for patellofemoral arthralgia, right knee, patellofemoral arthralgia, left knee, right knee instability, and left knee instability.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



